Citation Nr: 1115513	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  05-13 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for pericarditis.

2.  Entitlement to service connection for eczema of the feet. 

3.  Entitlement to an initial compensable evaluation of mallet finger, fourth finger of right hand.

4.  Entitlement to an initial compensable evaluation of left thigh scar.

5.  Entitlement to an initial evaluation in excess of 30 percent for ion channel disorder manifested by myopathy.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1984 to July 2003.

This appeal to the Board of Veterans' Appeals (Board) arises from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In May 2006, the Veteran testified at a hearing before the undersigned Veteran's Law Judge at the local regional office.

The Board remanded this case in March 2007 and November 2009 for additional development.  The appeal has been returned to the Board for further appellate action.  

The Board notes that, while the Veteran previously was represented by the American Legion, in February 2011 (although received by VA in March 2011), the Veteran submitted a VA From 21-22 power-of-attorney in favor of the Jewish War Veterans of the United States.  The Veteran's current representative has submitted a written statement on his behalf.  The Board recognizes the change in representation.

The Veteran's claims file contains multiple notations that the Veteran is unemployable.  In the Board's November 2009 remand, it noted that the Veteran's VA physician submitted a statement attesting to this in February 2009, potentially raising the issue of the Veteran's entitlement to a total disability rating based on individual unemployability (TDIU).  A July 2010 submission by the Veteran seems to claim service connection for lower disc disease, bipolar mood swings and syncope, all secondary to his "Andersen's Syndrome."  The record does not indicate that the RO has as yet considered these issues as raised in the July 2010 submission.  All of the aforementioned issues in this paragraph have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In accordance with the March 2007 Board remand, the AMC sent a letter requesting the names, addresses, and dates of treatment or examination, of all health care providers who have provided his treatment for the Veteran's appeal issues since his discharge from service.  Subsequent to the Board's November 2009 remand, the Veteran provided the necessary authorization to obtain treatment records from Sunrise Hospital via a VA Form 21-4142, submitted in July 2010, but the records do not appear to have been requested.  A follow-up letter by the Veteran's new representative was sent to the RO and copied to the AMC in March 2011, again asking if these records had been requested and received.  These private treatment records are not included in the Veteran's claims file and must be obtained, as they relate to at least one and potentially all of the issues on appeal.  See 38 C.F.R. § 3.159(c)(1) (2010).

In addition, the Board's November 2009 remand directed the RO/AMC to again consider the whether the Veteran's initial rating disabilities warranted a referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1), in light of the newly received evidence and any Social Security Administration records received.  However, there is no indication that the RO/AMC considered whether a referral for extraschedular consideration was warranted in its November 2010 supplemental statement of the case (SSOC) (there is neither a recitation of the law and regulations regarding extraschedular evaluations nor an analysis of same in the SSOC).  The Board points out that the United States Court of Appeals for Veterans Claims has held that 'where remand orders of the Board or this Court are not complied with, the Board itself errs in failing to insure compliance.'  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, inasmuch as the portion of the Board's November 2009 remand requesting the RO/AMC consider the provisions of extraschedular ratings under 38 C.F.R. § 3.321(b)(1), has not been fully complied with, the Veteran's claim is not yet ready for final appellate consideration.

Accordingly, the case is REMANDED for the following action:

1.  The RO should again contact the Veteran and request the names, addresses, and dates of treatment or examination, of all health care providers who have provided him treatment for his various disabilities on appeal since 2009.   After obtaining any necessary authorization, the RO should request copies of the records of such identified treatment or examinations that are not currently of record.

2.  Specifically, the RO should request the Veteran's treatment records from Sunrise Hospital from 2010 to the present and associate them with the claims file.  The Veteran provided the necessary authorization in a VA Form 21-4142 submitted in July 2010; however, the authorization will automatically end 180 days after the form was signed and dated.  The AMC should ensure that a new authorization is obtained if the VA Form 21-4142 for Sunrise Hospital is not still in effect by the time this Remand is processed.   

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  Any further warranted development should be conducted.  The issues on appeal should then be readjudicated, to include consideration of whether the criteria for submission for assignment of an extraschedular rating for the initial rating issues, pursuant to 38 C.F.R. § 3.321(b)(1), are met.  If such criteria are met, the case should be referred to the Undersecretary for Benefits or the Director of the Compensation and Pension Service for appropriate action.  In any event, if the determination remains unfavorable to the Veteran, he should be furnished with a supplemental statement of the case and an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

